8 F.3d 820
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William ROBERSON, Plaintiff-Appellant,v.STATE OF MARYLAND;  J. Joseph Curran, Jr., Defendants-Appellees.
No. 93-1965.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 15, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-93-1917-JFM)
William Roberson, Appellant Pro Se.
D.Md.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Appellant appeals from the district court's order dismissing Roberson's civil action seeking damages for economic hardship allegedly resulting from Maryland's compulsory automobile insurance laws.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Roberson v. Maryland, No. CA-93-1917-JFM (D. Md. July 13, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that the Supreme Court has upheld the constitutional validity of compulsory automobile insurance laws.   See Bell v. Burson, 402 U.S. 535 (1971)